J-S22041-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    Appellee              :
                                          :
                    v.                    :
                                          :
RANDALL JENNETTE,                         :
                                          :
                     Appellant            :     No. 964 MDA 2015

                 Appeal from the PCRA Order April 24, 2015
             in the Court of Common Pleas of Dauphin County,
            Criminal Division, at No(s): CP-22-CR-0004413-2007

BEFORE:     MUNDY, DUBOW, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED APRIL 20, 2016

      Randall Jennette (Appellant) appeals from the order dismissing his

motion to vacate his sentence as an untimely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      As we write only for the parties, who are familiar with the long,

tortured procedural history of this case, we set forth only so much of the

factual and procedural history as is necessary for our analysis. 1    On June

23, 2008, a jury convicted Appellant of multiple counts of unsworn

falsification to authorities and tampering with public records stemming from

his filing of illegitimate Uniform Commercial Code (UCC) financial statements

with the Pennsylvania Department of State which resulted in fraudulent liens


1
  A detailed review of the factual and procedural history of this matter is set
forth in the PCRA court’s opinion. See PCRA Court Opinion, 7/2/2015, at 1-
10.

*Retired Senior Judge assigned to the Superior Court.
J-S22041-16


being filed against various judicial officers in Monroe County.      On July 28,

2008, Appellant was sentenced to an aggregate term of eight to 16 years of

incarceration. This Court affirmed the judgment of sentence on December

24, 2009. Commonwealth v. Jennette, 990 A.2d 46 (Pa. Super. 2009)

(unpublished memorandum). Appellant did not seek review of this decision

by our Supreme Court.

      Following a series of unsuccessful petitions for post-conviction relief,

Appellant filed a document entitled “Motion to Vacate Sentencing Order

Pursuant to 55 Pa. C.S. - Statute of Limitation and Title 13 Pa. C.S. Sec.

3305(a)(1)(ii)(3)(c) - Defenses and Claims in Recoupment” on March 24,

2015, in which he sought to vacate his sentencing order on the basis that

the applicable statute of limitations barred his prosecution.      Appellant also

challenged the legality of his conviction and his sentence. The PCRA court

treated Appellant’s filing as a PCRA petition and determined that it was

untimely filed. The court thus dismissed the petition without a hearing, and

Appellant timely filed a notice of appeal.

      We begin our review by noting the relevant legal principles. It is well-

settled that the PCRA is intended to be the sole means of achieving post-

conviction relief. Commonwealth v. Taylor, 65 A.3d 462, 465 (2013).

“[T]he PCRA subsumes all forms of collateral relief, including habeas corpus,

to   the   extent   a   remedy     is   available   under   such     enactment.”

Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007). Any PCRA



                                        -2-
J-S22041-16


petition, including second and subsequent petitions, must either (1) be filed

within one year of the judgment of sentence becoming final, or (2) plead and

prove a timeliness exception. 42 Pa.C.S. § 9545(b). However, “claims that

fall outside the eligibility parameters of the PCRA may be raised through a

writ of habeas corpus.” Commonwealth v. Masker, 34 A.3d 841, 850 (Pa.

Super. 2011) (en banc).       Our Supreme Court has explained that “the

boundaries of cognizable claims under the PCRA can only be extended so far

as is consistent with the purposes of the statute.”        Commonwealth v.

Judge, 916 A.2d 511, 520 (Pa. 2007).

      Appellant does not classify his March 24, 2015 motion as either a PCRA

petition or a petition for writ of habeas corpus.      Moreover, it is not clear

whether Appellant’s petition is cognizable under either provision. On the one

hand, Appellant raises claims which are consistent with the PCRA, in that he

maintains his innocence and states claims which challenge the truth-

determining process and the underlying adjudication of guilt.       Cf. Judge,
916 A.2d at 520 (applying habeas corpus law instead of the PCRA where

Judge’s claim had “no connection to the truth-determining process and [did]

not render the underlying adjudication of guilt or innocence… unreliable”);

West, 938 A.2d at 1044 (determining that habeas corpus, rather than the

PCRA, is the appropriate vehicle for a claim that “does not implicate the

truth determining process underlying his conviction and sentence, nor does

it implicate the legality of the sentence imposed”).



                                     -3-
J-S22041-16


      On the other hand, our Supreme Court has held that claims of due

process violations and other trial court error which could have been raised

on direct appeal but were not were “beyond the power of this Court to

review under the express terms of the PCRA.” Commonwealth v. Abdul-

Salaam, 808 A.2d 558, 560 (Pa. 2001).

      What is clear is that Appellant cannot prevail under either the PCRA or

habeas corpus.    If the PCRA applies, his petition is untimely-filed with no

timeliness exception alleged.     See, e.g., Commonwealth v. Lewis, 63
A.3d 1274, 1281 (Pa. Super. 2013) (quoting Commonwealth v. Chester,

895 A.2d 520, 522 (Pa. 2006) (“[I]f a PCRA petition is untimely, neither this

Court nor the [PCRA] court has jurisdiction over the petition.            Without

jurisdiction, we simply do not have the legal authority to address the

substantive claims.”); Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.

2011) (“[T]he statute confers no authority upon this Court to fashion ad hoc

equitable exceptions to the PCRA time-bar in addition to those exceptions

expressly delineated in the Act.”) (internal quotation omitted).

      Appellant’s claims also are ineligible for habeas corpus relief.       “It is

well settled that the extraordinary remedy of habeas corpus, which can be

successfully invoked only in exceptional cases, is not a substitute for an

appeal or a motion for a new trial, nor is it available for the correction of trial

errors.” Com. ex rel. Williams v. Myers, 162 A.2d 419, 420 (Pa. Super.

1960). See also Com. ex rel. Ashmon v. Banmiller, 137 A.2d 236, 238



                                       -4-
J-S22041-16


(Pa. 1958) (“[A] habeas corpus petition is not available for the correction of

trial errors which could have been reviewed and corrected on appeal; it is

not a substitute for an appeal or for a writ of error or for a motion for a new

trial.”); Com. ex rel. Bey v. Myers, 152 A.2d 921, 922 (Pa. Super. 1959).

(“The sufficiency of the evidence, and any trial errors which could have been

considered and corrected on appeal are not remediable or the subject of

relief by habeas corpus.”). Appellant could have raised his sentencing and

statute-of-limitation   claims   on   direct   appeal,   but   failed   to   do   so.

Accordingly, Appellant’s claims are not subject to habeas corpus relief.

      Thus, the PCRA court did not err in dismissing Appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/20/2016




                                       -5-